RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0061-21

MICHAEL J. WEST,

          Plaintiff-Appellant,

v.

TOWN OF SECAUCUS and
MICHAEL J. GONNELLI,
Individually and in his
Official Capacity as Mayor
of Secaucus,

     Defendants-Respondents.
__________________________

                   Submitted May 3, 2022 – Decided June 24, 2022

                   Before Judges DeAlmeida and Berdote Byrne.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-3634-20.

                   Michael J. West, appellant pro se.

                   Piro, Zinna, Cifelli, Paris & Genitempo, LLC, attorneys
                   for respondents (Kristen Jones, on the brief).

PER CURIAM
      In this appeal, we consider the trial court's dismissal of two counts of

plaintiff's complaint with prejudice for failure to meet the relevant statutes of

limitations, and dismissal of the malicious prosecution count without prejudice

pursuant to Rule 4:6-2(e) for failure to state a claim upon which relief may be

granted.

      Plaintiff alleges he lacked the requisite mental capacity to timely file his

complaint but later regained capacity, and the time period for filing the

complaint should be tolled during the time he allegedly lacked capacity. He also

claims his constitutional due process rights entitled him to an evidentiary

hearing regarding his alleged incapacity before dismissal of his pleading. Based

upon our review of the record and applicable law, we are satisfied there is

sufficient evidence in the record to support dismissal of all three counts of

plaintiff's complaint. Accordingly, we affirm for the reasons set forth by Judge

Kimberly Espinales-Maloney in her thorough statement of reasons rendered on

August 6, 2021. We add the following comments.

      This action arises from the alleged malicious prosecution of plaintiff by

defendants. Plaintiff concedes he wrote and posted a note on public property

that read "the mayor is out of control with his draconian rules & somebody must

cap his ass," referring to the Mayor of Secaucus. Plaintiff was charged with


                                                                            A-0061-21
                                        2
making terroristic threats.    The matter was downgraded and transferred to

municipal court in Essex County, where plaintiff was found guilty of harassment

pursuant to N.J.S.A. 2C:33-4(a) after trial. He appealed, seeking a trial before

the Law Division. Instead of conducting a de novo trial, the judge questioned

plaintiff sua sponte and concluded plaintiff was guilty of harassment because he

knew what "cap his ass" meant at the time he wrote the note. Plaintiff appealed.

We reversed on January 3, 2020, concluding the Law Division did not adhere to

Rule 3:23-8(a)(2) because it did not afford plaintiff a de novo trial on the

substantive issues. State v. West, No. A-5412-15 (App. Div. Jan. 3, 2020). We

also found the State did not satisfy its burden of proof because neither of the

two witnesses who testified -- plaintiff and the mayor -- established what "cap

his ass" meant. Ibid.

       Plaintiff did not file a tort claim notice within ninety days of our decision.

However, plaintiff's motion for leave to file a late notice of claim was granted

on December 30, 2020.

       Plaintiff filed the complaint five months later, on May 28, 2021,1 for acts

he alleges occurred on September 25, 2014. Defendants moved, pursuant to

Rule 4:6-2(e) to dismiss count one, false light invasion of privacy and


1
    There was no explanation provided for the five-month delay in the record.
                                                                               A-0061-21
                                          3
defamation (libel, slander, false light invasion), and count two, negligent

infliction of emotional distress, for failure to meet the requisite statutes of

limitations.   Defendants also moved to dismiss count three, malicious

prosecution, for failure to state a claim upon which relief may be gra nted

because they claim they had probable cause to prosecute plaintiff. Plaintiff

opposed the motion to dismiss and filed a cross-motion for an evidentiary

hearing. The trial court dismissed counts one and two with prejudice and count

three without prejudice. It also denied an evidentiary hearing.

      When considering a motion to dismiss pursuant to Rule 4:6-2(e) for failure

to state a claim, the court’s inquiry is limited to an examination of the "legal

sufficiency of the facts alleged on the face of the complaint." Printing Mart-

Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989).2 In that regard, the

court is not concerned with a plaintiff’s ability to prove the allegation. Ibid.

Instead, courts must "[search] the complaint in depth and with liberality to

ascertain whether the fundament of a cause of action may be gleaned even from

an obscure statement of claim . . . ." Ibid. (quoting Di Cristofaro v. Laurel Grove

Memorial Park, 43 N.J. Super. 244, 252 (App. Div. 1957)). In addition, courts



2
  We review the trial court's findings de novo. See Royster v. N.J. State Police,
227 N.J. 482, 493 (2017).
                                                                             A-0061-21
                                        4
must accept as true the facts alleged in the complaint and construe all reasonable

inferences of fact in favor of plaintiff. Craig v. Suburban Cablevision, Inc., 140

N.J. 623, 625-26 (1995). A motion to dismiss "may not be denied based on the

possibility that discovery may establish the requisite claim; rather, the legal

requisites for plaintiffs’ claim must be apparent from the complaint itself."

Edwards v. Prudential Prop. & Cas. Co., 357 N.J. Super. 196, 202 (App. Div.

2003) (citing Camden Cnty. Energy Recovery Assocs., L.P. v. N.J. Dep’t of

Env't. Prot., 320 N.J. Super. 59, 64 (App. Div. 1999), aff’d, 170 N.J. 246

(2001)).

      Statutes of limitations are created by the legislature and serve the laudable

goal that "eventual repose creates desirable security and stability in human

affairs." Galligan v. Westfield Centre Serv., Inc., 82 N.J. 188, 191-92 (1980).

Such statutes induce litigants to pursue claims diligently so answering parties

may have a fair opportunity to defend. Id. at 192. Claims of false light invasion

of privacy or defamation are subject to a one-year statute of limitations. See

N.J.S.A. 2A:14-3; Swan v. Boardwalk Regency Corp., 407 N.J. Super. 108, 122-

23 (App. Div. 2009). Plaintiff did not file his claim until June of 2021, more

than five years after the accrual date. There is a two-year statute of limitations

for negligent infliction of emotional distress. See N.J.S.A. 2A:14-2; Fraser v.


                                                                             A-0061-21
                                        5
Bovino, 317 N.J. Super. 23, 34 (App. Div. 1976). Plaintiff filed his claim more

than four years after the accrual date.

      Plaintiff claims he suffered a traumatic brain injury as an infant that

affects his cognitive abilities. His claim he was mentally incapacitated from

September 25, 2014, the date of the incident, through September 25, 2016, when

he began taking an over-the-counter medication that cured him, is not supported

by the record. It is not sufficient to demonstrate mere treatment for a mental

condition in order to toll a statute of limitations. Pursuant to N.J.S.A. 2A:14-

21, plaintiff must demonstrate "such a condition of mental derangement as

actually prevents the sufferer from understanding his legal rights or instituting

legal action." See Kyle v. Green Acres at Verona, Inc., 44 N.J. 100, 113 (1965).

The aim of the statute is to relieve a person from a strict time restriction who

"actually lacks the ability and capacity . . . to pursue his lawful rights." Sobin

v. M. Frish & Sons, 108 N.J. Super. 99, 104 (App. Div. 1969).

      Since 2014, plaintiff successfully filed an appeal of his municipal

conviction, an appeal of the Law Division order, a motion to file a notice of late

claim, and an unrelated order to show cause regarding an Open Public Records

Act request in Mercer County in early 2019, two years before he filed this

complaint. Plaintiff had the capacity to pursue his legal rights. Neither the


                                                                            A-0061-21
                                          6
municipal court where he was tried on July 27, 2016, nor the Law Division,

where he appeared, found evidence of incompetency. He did not properly raise

the issue before either court.     Plaintiff failed to show any adjudication of

incapacity pursuant to N.J.S.A. 2A:14-21 or a return to capacity. His motion for

an evidentiary hearing on temporary mental incapacity is not supported by fact

or law and the trial court correctly denied it.

      Plaintiff also cannot demonstrate the elements of a claim for malicious

prosecution, which requires a showing that 1) the criminal action was instituted

by the defendant against the plaintiff; 2) it was actuated by malice; 3) there was

an absence of probable cause; and 4) it terminated favorably to the plaintiff.

Lind v. Schmid, 67 N.J. 255, 262 (1975). Affording plaintiff all reasonable

inferences, the sum of all malicious prosecution allegations made in plaintiff's

complaint are: "Malicious Prosecution Tort of Intentional Dignitary [sic] The

injuries are DAMAGE from humiliation, human dignity, loss of medication,

mental anguish, and arrest/detention to release on bail."      Plaintiff does not

address lack of probable cause. Because plaintiff concedes he wrote the sign

and hung it on public property, there was sufficient probable cause to charge

him. Plaintiff's failure to address, at minimum, probable cause is fatal to his




                                                                            A-0061-21
                                         7
claim and the trial court correctly dismissed the malicious prosecution count

without prejudice.

      The trial court properly concluded counts one and two of plaintiff's

complaint were time-barred and count three failed to state a claim for malicious

prosecution. On this record we see no basis to disturb the trial court's decision

to dismiss the complaint.

      Affirmed.




                                                                           A-0061-21
                                       8